DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s communication filed on 06/30/2021. Claims 1-13 have been examined. Claim 14 is cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 .The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-13 of Patent No. US10, 880,683

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Claims 1-13 of Instant application
Claims 1-13 of Patent No. US10,880,683
Claims 1:
In a communication network comprising a first server for providing a first service in the communication network and a plurality of second servers for providing a second service in the communication network, a method performed by the first server comprising: 
receiving a registration message wherein the registration message includes data comprising an indication of a device's requirements for supporting the second service, 
registering the device for the first service at the first server; and

  forwarding the data from the registration message to a second server so that the device could receive the second service from the second server, the second server being selected based on location information,[

wherein the first server comprises one of a first proximity manager for managing proximity services or a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services.
Claims 1
In a communication network comprising a first server that registers devices for a first service in the communication network and a plurality of second servers that register devices for a second service in the communication network, a method performed by the first server comprising:

 receiving a registration message from a device, wherein the registration message includes data comprising an indication of the device's capability on the second service, and location information of the device;
 registering the device for the first service at the first server; 
selecting a second server from the plurality of second servers based at least on the location information of the device;
 forwarding the data from the registration message to the selected second server to register the device for the second service at the selected second server; and sending, to the device, a response indicating an address of the selected second server,
 wherein the first server comprises one of a proximity manager for managing proximity services or an Internet of Things IoT) server for managing IoT services, and the selected second server comprises the other of the proximity manager for managing proximity services or the IoT server for managing IoT services
Claim 7 
The method of claim 5, wherein the registration message contains an indication of the device's requirements for IoT services.
Claim 2 
The method of claim 1, wherein the first server is the an IoT server and the selected second server is the a proximity manager.
Claim 2
2. The method of claim 1, wherein the first server is the IoT server and the selected second server is the proximity manager
Claim 3 
The method of claim 2, wherein the registration message contains an indication of the device's capability for proximity services.
Claim 1
receiving a registration message from a device, wherein the registration message includes data comprising an indication of the device's capability on the second service, and location information of the device;
Claim 4
4. (Original) The method of claim 2, wherein the registration message contains an indication of the device's requirements for proximity services.

Claim 4
The method of claim 2, wherein the registration message contains an indication of the device's requirements for proximity services.
Claim 5 
wherein the first server is the a proximity manager and the selected second server is the an IoT server.
 Claim 5 
wherein the first server is the a proximity manager and the selected second server is the an IoT server.
Claim 6 
wherein the registration message contains an indication of the device's capability for IoT services.
Claim 6
6. The method of claim 5, wherein the registration message contains an indication of the device's capability for loT services.
Claim 7
wherein the registration message contains an indication of the device's requirements for IoT services.
Claim 7 
The method of claim 5, wherein the registration message contains an indication of the device's requirements for IoT services.
Claim 8 
In a communication network comprising a first server for providing a first service in the communication network and a plurality of second servers for providing a second service in the communication network, a method performed by the first server comprising:
 receiving a de-registration message, wherein the de-registration message indicates an address of a second server and a de-registration reason, 
de-registering the device for the first service at the first server; and ; 
forwarding data from the de-registration message to a second server so that the device no longer receives the second service at the second server, 
the second server being selected based on location information,
  wherein the first server comprises one of a first proximity manager for managing proximity services or a first Internet of Things (IoT) server for managing IoT services, and comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services.
Claim 8
In a communication network comprising a first server that registers devices for a first service in the communication network and a plurality of second servers that register devices for a second service in the communication network, a method performed by the first server comprising:
 receiving a de-registration message from a device, wherein the de-registration message comprising an address of a second server, de-registration reason and location information of the device; 
de-registering the device for the first service at the first server; 
determining a selected second server from the plurality of second servers based at least on the location information of the device; 
forwarding data including de-registration reason and the location information of the device from the de-registration message to the selected second server to de- register the device for the second service at the selected second server; and
 receiving, at the first server, a response indicating that the device has been de-registered from the second service at the selected second server, 
wherein the first server comprises one of a proximity manager for managing proximity services or an Internet of Things (IoT) server for managing MT services, and the selected second server comprises the other of the proximity manager for managing proximity services or the lloT server for managing IoT services.
Claim 9
wherein the first server is  an IoT server and the second server is a proximity manager.
Claim 9
wherein the first server is  an IoT server and the second server is a proximity manager
Claim 10
wherein the deregistration message contains an indication of an address of the proximity manager.
Claim 10
wherein the deregistration message contains an indication of an address of the proximity manager.
Claim 11
wherein the first server is a proximity manager and the second server is an IoT server.
Claim 11
wherein the first server is a proximity manager and the second server is an IoT server.
Claim 12
wherein the deregistration message contains an indication of an address of the IoT server.
Claim 12
wherein the deregistration message contains an indication of an address of the IoT server.
Claim 13
A first server comprising a processor, a memory, and communication circuitry, the first server being connected to communication network via the communication circuitry, the first server further including computer-executable instructions stored in the memory of the first server which, when executed by the processor of the first server cause the first server to:
 receive a registration message, wherein the registration message includes data comprising an indication of the a device's requirements for supporting a second service, 
determine a second server from a plurality of second servers for registering the device; and 
forward the data from the registration message to the second server so that the device could receive the second service from the second server,
 first server comprises one of a first proximity manager for managing proximity services or a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or  a second IoT server for managing IoT services.
Claim 13
A first server comprising a processor, a memory, and communication circuitry, the first server being connected to a communication network via the communication circuitry, the first server further including computer-executable instructions stored in the memory of the first server which, when executed by the processor of the first server cause the first server to: 
receive a registration message from a device, wherein the registration message includes data comprising an indication of the device's requirements for supporting a second service, an indication of the device's capability on a second service, register the device for a first service at the first server; 
determine a second server from the plurality of second servers for device registration based on the location information; forward the data from the registration message to the second server to register the device for the second service at the second server; and 
sending to the device, a response indicating an address of the second server,
 wherein the first server comprises one of a proximity manager for managing proximity services or an Internet of Things (Iot) server for managing loT services, and the second server comprises the other of the proximity manager for managing proximity services or the IoT server for managing IoT services.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claims 1, 13, the claims recite the term “could”. It is unclear if the limitation is required because the language used" could” suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The MPEP interprets claim limitations that contain "if, may, might, can, when and could" statement(s), as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted (See MPEP- Section 2111.04). For the purpose of examination, the examiner will interprets the claims limitation that include term “could” as required steps to performed. 

With regards to claims 1, 13, the claims recite “so that” raises issue as being indefinite because it doesn't capture the functions by which the intended results are accomplished. There is not structure recited in the claim limitation that provides details of how the device could receive the second service from the second server. 
With regards to claim 8, the claim recites “so that” raises issue as being indefinite because it doesn't capture the functions by which the intended results are accomplished. There is not structure recited in the claim limitation that provides details of how the device no longer receives the second service at the second server. 


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kortesniemi et al. Publication No. US 2011/0171931 A1 (Kortesniemi hereinafter) in view of Clark et al. Publication No. US 2007/0105554A1 (Clark hereinafter) further in view of Johnsson et al. Publication No. US 2014/0301270 A1 (Johnsson hereinafter) 

Regarding claim 1,


Kortesniemi teaches in a communication network comprising a first server for providing a first service in the communication network and a second server [...] for providing a second service in the communication network (Fig.1-4), a method performed by the first server comprising: 

receiving a registration message, wherein the registration message includes data; registering the device for the first service at the first server; (Fig.4; ¶ 0076 - . When the mobile telephone 202 initially connects to the mobile telephony network 206, for example after an initial power-on, the mobile telephone 202, for example through the aforementioned client information application, registers its identity with the SIP proxy 400 by sending a REGISTER message 402. The SIP proxy 400 (First server) responds with a SIP 200 OK message 404 once registration has been accepted. The proxy 400 forwards the REGISTER message 404 to the billing system 220 (second server) causing the mobile telephone 202 to be registered with the billing system 220. The billing system 220 acknowledges the registration with a 200 OK message (408)).

 forwarding the data from the registration message to a second server so that the device could receive the second service from the second server, (Fig.4; ¶ 0076 - . When the mobile telephone 202 initially connects to the mobile telephony network 206, for example after an initial power-on, the mobile telephone 202, for example through the aforementioned client information application, registers its identity with the SIP proxy 400 by sending a REGISTER message 402. The SIP proxy 400 (First server) responds with a SIP 200 OK message 404 once registration has been accepted. The proxy 400 forwards the REGISTER message 404 to the billing system 220 (second server) causing the mobile telephone 202 to be registered with the billing system 220. The billing system 220 acknowledges the registration with a 200 OK message (408)).

the registration message includes data comprising an indication of a device's requirements for supporting the second service;
the second server being selected based on location information; wherein the first server comprises one of a first proximity manager for managing proximity services or  a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services.


Clark teaches 

the registration message includes data comprising an indication of a device's requirements for supporting the second service; the second server being selected based on location information (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features
mobile communications device 120 does support or is capable of supporting (feature compliance information) – ¶ 0031 -relay services 202 uses the device location and capability information received in communication 317 to create and store a mask associated with mobile communications device 120. This mask is used, at least in part, to determine whether subsequent data messages received from and/or destined to mobile communication device 120 are allowable. For example, if a data message received from MCD 120 is allowable, relay services
202 sends the message on to the intended recipient).


Johnsson teaches
wherein the first server comprises one of a first proximity manager for managing proximity services or  a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services (Fig.1 – Proximity server A and proximity server B; ¶ 0017 - the proximity server 100, 102 provides the respective UE 104, 106 with a Link Layer ID (LLID) to be used for Direct Discovery. This LLID may be long-term or renewed every time the user engages in Direct Discovery. The latter option allows a UE to remain anonymous during Direct Discovery to all UEs who have not been given the mapping between the UE's proximity services ID and LLID in that moment – Note; that the proximity server A and proximity server B are  IoT servers because an IoT server is just a device that communicate  over the internet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Johnsson. The motivation for doing so is to allow the system to provide proximity services to user (Johnsson – Abstract).
Regarding claim 2,

Kortesniemi teaches the first server and the selected second server (Fig.4, ¶ 0076). However, Kortesniemi does not explicitly teach that the first server is an IoT server and the selected second server is the proximity manager 

A first server is an IoT server and the selected second server is the proximity manager (Fig.1 – IoT server A and proximity server B; ¶ 0017   - Note; that the proximity server A and proximity server B are an IoT servers as well because an IoT server is just a device that communicate using the internet that manage services).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Johnsson. The motivation for doing so is to allow the system to provide proximity services to user over the internet (Johnsson – Abstract).

Regarding claim 3,

Kortesniemi teaches the registration message (Fig.4; ¶ 0076). However, Kortesniemi does not explicitly teach registration message contains an indication of the device's capability for proximity services.
Clark teaches 
message contains an indication of the device's capability for proximity services (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services (Clark – ¶ 0030).
Regarding claim 4,

Kortesniemi teaches the registration message (Fig.4; ¶ 0076). However, Kortesniemi does not explicitly teach registration message contains an indication of the device's requirement for proximity services.
Clark teaches 
message contains an indication of the device's requirement for proximity services (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services located close to the device (Clark – ¶ 0030).
Regarding claim 5,

Kortesniemi teaches the first server and the  second server (Fig.4, ¶ 0076). However, Kortesniemi does not explicitly teach that wherein the first server is a proximity manager and the second server is an IoT server.
Johnsson teaches
A first server is a proximity manager and the second server is the IoT server (Fig.1 – Proximity server A and proximity server B; ¶ 0017   - Note; that the proximity server A and proximity server B are an IoT servers as well because an IoT server is just a device that communicate using the internet that manage services).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to 
Regarding claim 6,

Kortesniemi teaches the registration message (Fig.4; ¶ 0076). However, Kortesniemi does not explicitly teach registration message contains an indication of the device's capabilities for IoT services.
Clark teaches 
message contains an indication of the device's capability for IoT services (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features mobile communications device 120 does support or is capable of supporting (feature compliance information – Note; the Host services are  IoT services are services that uses the internet –  ¶ 0016 - The exemplary wireless communication system 100 includes a plurality of host services (three shown, 102, 104, and 106), each of which may have a plurality of services such as, but not limited to, e-mail, calendar, Internet web browser, and other applications, available to their subscribers).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to 
Regarding claim 7,

Kortesniemi teaches the registration message (Fig.4; ¶ 0076). However, Kortesniemi does not explicitly teach registration message contains an indication of the device's requirements for IoT services.
Clark teaches 
message contains an indication of the device's requirements for IoT services (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features mobile communications device 120 does support or is capable of supporting (feature compliance information – Note; the Host services are  IoT services are services that uses the internet –  ¶ 0016 - The exemplary wireless communication system 100 includes a plurality of host services (three shown, 102, 104, and 106), each of which may have a plurality of services such as, but not limited to, e-mail, calendar, Internet web browser, and other applications, available to their subscribers).


Regarding claim 13,

Kortesniemi teaches a  first server comprising a processor, a memory, and communication circuitry, the first server being connected to communication network via the communication circuitry, the first server further including computer-executable instructions stored in the memory of the first server which, when executed by the processor of the first server cause the first server to (Fig.1-4):
receiving a registration message, wherein the registration message includes data [...]; determine a second server [...] for registering the device; (Fig.4; ¶ 0076 - . When the mobile telephone 202 initially connects to the mobile telephony network 206, for example after an initial power-on, the mobile telephone 202, for example through the aforementioned client information application, registers its identity with the SIP proxy 400 by sending a REGISTER message 402. The SIP proxy 400 (First server) responds with a SIP 200 OK message 404 once registration has been accepted. The proxy 400 forwards the REGISTER message 404 to the billing system 220 (second server) causing the mobile telephone 202 to be registered with the billing system 220. The billing system 220 acknowledges the registration with a 200 OK message (408)).

 forwarding the data from the registration message to a second server so that the device could receive the second service from the second server, (Fig.4; ¶ 0076 - . When the mobile telephone 202 initially connects to the mobile telephony network 206, for example after an initial power-on, the mobile telephone 202, for example through the aforementioned client information application, 

Kortesniemi does not explicitly teach the registration message includes data comprising an indication of a device's requirements for supporting the second service;
determine a second server from a plurality of second servers; and wherein the first server comprises one of a first proximity manager for managing proximity services or a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services.  
Clark teaches 

the registration message includes data comprising an indication of a device's requirements for supporting the second service; determine a second server from a plurality of second servers (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein mobile communications device 120 is currently located. The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features

202 sends the message on to the intended recipient).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services (Clark – ¶ 0030).
Johnsson teaches
wherein the first server comprises one of a first proximity manager for managing proximity services or  a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services (Fig.1 – Proximity server A and proximity server B; ¶ 0017 - the proximity server 100, 102 provides the respective UE 104, 106 with a Link Layer ID (LLID) to be used for Direct Discovery. This LLID may be long-term or renewed every time the user engages in Direct Discovery. The latter option allows a UE to remain anonymous during Direct Discovery to all UEs who have not been given the mapping between the UE's proximity services ID and LLID in that moment – Note; that the proximity server A and proximity server B are  IoT servers because an IoT server is just a device that communicate  over the internet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Johnsson. The motivation for doing so is to allow the system to provide proximity services to user (Johnsson – Abstract).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kortesniemi in view of Gallagher et al. Publication No. US 2006/0223497 (Gallagher hereinafter) further in view of Clark further in view of Johnsson 

Regarding claim 8,

Kortesniemi teaches In a communication network comprising a first server for providing a first service in the communication network and [..] second server for providing a second service in the communication network, a method performed by the first server (Fig.1,4) comprising: 
receiving a de-registration message; wherein the de-registration message indicates an address of a second server, de-registering the device for the first service at the first server (Fig.4; ¶ 0081 - When the mobile telephone 202 is switched off it sends a BYE request 436 to the billing system 220 (message 438) via the proxy 400. The billing system 220 invalidates the local MSRP state for the current session with the mobile telephone 202 and confirms this with a 200 OK message (440 and 442). The mobile telephone 202 then proceeds to deregister itself the proxy 400 by sending a DEREGISTER message (444). The proxy 400 responds with a 200 OK message (446) once the deregistration has been completed, and forwards the DEREGISTER message to the billing system 220 (message 448) informing the billing system the mobile telephone 202 is no longer registered. Finally, the billing system 220 acknowledges the proxy 400 by sending a 200 OK message 450)

forwarding data from the de-registration message to a second server so that the device no longer receives the second service at the second server, (Fig.4; ¶ 0081 - The mobile telephone 202 then proceeds to de-register itself the proxy 400 by sending a DEREGISTER message (444). The proxy 400 (First server), responds with a 200 OK message (446) once the deregistration has been completed and forwards the DEREGISTER message to the billing system 220 (second server) informing the billing system the mobile telephone 202 is no longer registered. Finally, the billing system 220 acknowledges the proxy 400 by sending a 200 OK message 450).
 Kortensniemi does not explicitly teach
wherein the de-registration message indicates a de-registration reason; the second server being selected based on location information; wherein the first server comprises one of a first proximity manager for managing proximity services or a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services.  

Gallagher teaches 
de-registration message indicates a de-registration reason (¶ 0102-108 – deregister request - Deregister info - This attribute provides additional information regarding the reason the INC is sending the Deregister notification to the server  ¶ 00114-0116 - Deregister Reason-A value to identify the reason for deregister. For example 1 = Deregister received from MS);


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Gallagher. The motivation for doing so is to allow the system to provide additional information regarding the reason the device is sending the Deregister notification to the server (Gallagher – ¶ 0108). 
Clark teaches 


the second server being selected based on location information (Abstract; ¶ 0011 -  -providing location information and capability information associated with at least one of the first and second communications devices based on said provided location information and said provided capability information, providing a mask and selectively enabling wireless data communications based on said mask; ¶ 0029 - To initiate proper configuration of MCD 120, communication 305 is sent to register mobile communications device 120 with registration server 216. Communication 305 contains registration information and is sent from mobile communications device 120 to registration server 216 containing such information as device location and capability information. Device location information as contained in communication 305 is an indicator of the geographic location wherein  The device location information which can be, for example, an IP address or network provider code is discussed in further detail below. Device capability information as contained in communication 305 could be any indicator of mobile communications device 120's ability to support or comply with features or protocols and for example may include a number to indicate at which level mobile communications device 120 is compliant to a specified protocol (protocol support information) or a listing of which features
mobile communications device 120 does support or is capable of supporting (feature compliance information) – ¶ 0031 -relay services 202 uses the device location and capability information received in communication 317 to create and store a mask associated with mobile communications device 120. This mask is used, at least in part, to determine whether subsequent data messages received from and/or destined to mobile communication device 120 are allowable. For example, if a data message received from MCD 120 is allowable, relay services
202 sends the message on to the intended recipient).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Clark. The motivation for doing so is to allow the system to determine whether mobile communications device is allowed access to certain services (Clark – ¶ 0030).
Johnsson teaches
wherein the first server comprises one of a first proximity manager for managing proximity services or  a first Internet of Things (IoT) server for managing IoT services, and the second server comprises one of a second proximity manager for managing proximity services or a second IoT server for managing IoT services (Fig.1 – Proximity server A and proximity server B; ¶ 0017 - the proximity server 100, 102 provides the respective UE 104, 106 with a Link Layer ID (LLID) to be used for Direct Discovery. This LLID may be long-term or renewed every time the user engages in Direct Discovery. The latter option allows a UE to remain anonymous during Direct Discovery to all UEs who have not been given the mapping between the UE's proximity services ID and LLID in that moment – Note; that the proximity server A and proximity server B are  IoT servers because an IoT server is just a device that communicate  over the internet).

Regarding claim 9,

Kortesniemi teaches the first server and the selected second server (Fig.4, ¶ 0076). However, Kortesniemi does not explicitly teach that the first server is an IoT server and the second server is the proximity manager 
Johnsson teaches
A first server is an IoT server and the second server is the proximity manager (Fig.1 – Proximity server A and proximity server B; ¶ 0017   - Note; that the proximity server A and proximity server B are an IoT servers as well because an IoT server is just a device that communicate using the internet that manage services).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Johnsson. The motivation for doing so is to allow the system to provide proximity services to user over the internet (Johnsson – Abstract).
Regarding claim 10,

Kortesniemi further teaches

wherein the deregistration message contains an indication of an address of the [..]  manager (¶ 081; Fig.4 - Fig.4; ¶ 0081 - The mobile telephone 202 then proceeds to de-register itself the proxy 400 by sending a DEREGISTER message 

However, Kortesniemi does not explicitly teach that the manager is a proximity manager 
Johnsson teaches 

a proximity manager ( Fig.1 – Proximity server A and proximity server B; ¶ 0017 - the proximity server 100, 102 provides the respective UE 104, 106 with a Link Layer ID (LLID) to be used for Direct Discovery. This LLID may be long-term or renewed every time the user engages in Direct Discovery. The latter option allows a UE to remain anonymous during Direct Discovery to all UEs who have not been given the mapping between the UE's proximity services ID and LLID in that moment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Johnsson. The motivation for doing so is to allow the system to provide proximity services to user (Johnsson – Abstract).
Regarding claim 11,

Kortesniemi teaches the first server and the second server (Fig.4, ¶ 0076). However, Kortesniemi does not explicitly teach that wherein the first server is a proximity manager and the second server is an IoT server.
Johnsson teaches
A first server is a proximity server and the second server is the IoT server (Fig.1 – Proximity server A and IoT server B; ¶ 0017   - Note; that the proximity server A and proximity server B are an IoT servers as well because an IoT server is just a device that communicate using the internet that manage services).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kortesniemi to include the teachings of Johnsson. The motivation for doing so is to allow the system to provide proximity services to user over the internet (Johnsson – Abstract).
Regarding claim 12,

Kortesniemi further teaches 
wherein the deregistration message contains an indication of an address of the server (Fig.4; ¶ 0081 - When the mobile telephone 202 is switched off it sends a BYE request 436 to the billing system 220 (message 438) via the proxy 400. The billing system 220 invalidates the local MSRP state for the current session with the mobile telephone 202 and confirms this with a 200 OK message (440 and 442). The mobile telephone 202 then proceeds to deregister itself the proxy 400 by sending a DEREGISTER message (444). The proxy 400 responds with a 200 OK message (446) once the deregistration has been completed, and forwards the DEREGISTER message to the billing system 220 (message 448) informing the billing system the mobile telephone 202 is no longer registered. Finally, the billing system 220 acknowledges the proxy 400 by sending a 200 OK message 450)
However, Kortesniemi does not explicitly teach that the server is an IoT server
Johnsson teaches 

An IoT server ( Fig.1 – IoT A and IoT server B; ¶ 0017 - the proximity server 100, 102 provides the respective UE 104, 106 with a Link Layer ID (LLID) to be used for Direct Discovery. This LLID may be long-term or renewed every time the user engages in Direct Discovery. The latter option allows a UE to remain anonymous during Direct Discovery to all UEs who have not been given the mapping between the UE's proximity services ID and LLID in that moment).



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445